DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                 ALEX LARSON and FANE LOZMAN,
                          Appellants,

                                    v.

                        PALM BEACH COUNTY,
                              Appellee.

                              No. 4D19-3338

                          [January 14, 2021]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Lisa S. Small, Judge; L.T. Case No. 50-2016-CA-001706-
XXXX-MB.

    Jonathan R. O’Boyle of The O’Boyle Law Firm, P.C., Deerfield Beach,
for appellants.

   Helene C. Hvizd, Senior Assistant County Attorney, Palm Beach County
Attorney’s Office, West Palm Beach, for appellee.

PER CURIAM.

   Affirmed.

LEVINE, C.J., GROSS and CONNER, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.